Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

These comments are made in addition to the remarks in Applicant’s specification and arguments, concerning the manner in which the invention distinguishes from the art discussed therein.  The Examiner notes that the prior art does not disclose or suggest the claimed combination including particularly “a modular food holding system comprising a master base…a first food holding chamber having a first chamber housing, a first male upstream power and communications port that extends away from a bottom surface of the first chamber housing, a first female downstream power and communications port located into a top surface of the first chamber housing, and a plurality of first alignment structures that each comprise a post separate and spaced apart from the first male upstream power and communications port and that extend away from the bottom surface of the first chamber housing, in an engagement direction between the first male upstream power and communications port and first female downstream power and communications port, a greater distance than the first male upstream power and communications port extends away from the bottom surface of the first chamber housing”, in combination with the remaining elements and limitations as described in Independent Claim 1.  
The Examiner also notes that the prior art does not disclose or suggest the claimed combination including particularly Independent Claim 21 which recites the claimed combination including a modular food holding system comprising a master base…a first food holding chamber…and a second food holding chamber…wherein the 

No particular single feature of the claim(s) by itself renders the claim(s) as a whole patentable.  Only the claim(s) taken as a whole combination is/are deemed new and unobvious.  The prior art lacks this structure or anything equivalent to it.  

The foregoing is an Examiner’s Statement of Reasons for Allowance.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

July 25, 2021